      Case: 1:18-cv-05661 Document #: 84 Filed: 03/25/21 Page 1 of 11 PageID #:4711




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 DURWYN TALLEY,

 Petitioner,
                                                  Case No. 18-cv-05661
 v.
                                                  Judge Mary M. Rowland
 JOHN VARGA, Warden,
  Dixon Correctional Center

 Defendant.

                      MEMORANDUM OPINION AND ORDER

      Durwyn Talley, an Illinois prisoner, petitions for a writ of habeas corpus under 28

U.S.C. § 2254 [38]. The Petition is denied, and a certificate of appealability will not

issue. Talley has also filed an Emergency Motion for Status Update [81]. Talley’s

emergency motion is denied as moot in light of this Order.

      I.    Background

      A federal habeas court presumes that state court factual findings are correct

unless rebutted by clear and convincing evidence. See 28 U.S.C. § 2254(e)(1); Jean-

Paul v. Douma, 809 F.3d 354, 360 (7th Cir. 2015) (“A state court’s factual finding is

unreasonable only if it ignores the clear and convincing weight of the evidence.”)

(internal quotation marks omitted). The Appellate Court of Illinois is the last state

court to have adjudicated Talley’s case on the merits. People v. Talley, 2011 IL App

(1st) 093352-U (Ill. App. Dec. 5, 2011) (unpublished order) (reproduced at Dkt. 74-3).

The following sets forth the facts as that court described them and the procedural

background of the state criminal and post-conviction proceedings.


                                                                                       1
   Case: 1:18-cv-05661 Document #: 84 Filed: 03/25/21 Page 2 of 11 PageID #:4712




      A.       Factual Background

   This case involves the February 19, 2008 armed robbery of a Quiznos restaurant

on 35th Street in Chicago. Id. at 1.

   At the bench trial, Dewanda McBride, the Quiznos shift manager, testified that

at about 8:30 p.m. she was working with her co-worker, Lamont Dorch, when Talley

walked into the restaurant. Id. at 4. Talley placed an order for a sandwich. Id. While

McBride was ringing up his order, Talley stepped back, pulled up his jacket, and

showed her the handle of his gun while telling her to give him all the money in the

cash register. Id. McBride opened the cash register and gave Talley some money. Id.

Talley grabbed the rest of the money and walked out of the restaurant. Id. McBride

then hit the emergency button which notified police, who arrived 10 minutes later.

Id. The encounter in the Quiznos was recorded by the restaurant’s surveillance

footage. Id.

   Sergeant Rochowicz testified that, after the robbery, Dorch, the other Quiznos

employee present, approached him and reported the events that had just transpired,

along with a description of the robber, his vehicle, and the direction he drove when

he left the scene. Id. at 5. Rochowicz subsequently put out a flash message regarding

the same. Id. Once the Jeep was located, he, Officer Quattrocki, and Officer Milazzo

reported to that location and saw officers take Talley into custody. Id. Quattrocki then

performed a pat-down on Talley and recovered $372 from his right jacket pocket. Id.

Rochowicz observed a handgun on the floorboard of the Jeep. Id.




                                                                                      2
    Case: 1:18-cv-05661 Document #: 84 Filed: 03/25/21 Page 3 of 11 PageID #:4713




    Officer Jones testified that, at approximately 8:30 p.m., he and his partner, Officer

Lawson, were in a patrol car when they heard Rochowicz’s emergency dispatch

describing a black male in a red Jeep Cherokee heading northbound on Indiana

Avenue. Id. at 1. They pulled over a red Jeep Cherokee that fit the description. Id.

Two other police cars had also responded to the scene. Id. Jones approached the

vehicle to question the driver, who turned out to be Talley. Id. In the midst of

questioning him, another officer, Sergeant Martin, ran up, pulled Talley from the

Jeep, and “took him to the ground.” Id. Talley was then placed in handcuffs and in

the back of a police car. Id. Officers then drove Talley back to the Quiznos where

McBride and Dorch identified him in the back seat of the police car. Id. at 2.

        B.      State Court Proceedings

    The circuit court convicted and sentenced Talley to 34 years’ imprisonment for

armed robbery and a concurrent 6-year sentence for armed-habitual criminal. Id. at

1. Talley filed several post-trial motions; the circuit court denied them all. Id. at 6.

    On February 2, 2011, Talley appealed the conviction—filing a pro se brief after

discharging his appointed counsel. 1 Id. at 6. Talley stated five claims on appeal:

        (1) The circuit court erred by denying his motion to suppress evidence based
            on an allegedly illegal Terry stop and subsequent arrest without probable
            cause;
        (2) The circuit court erred by denying his motion to suppress evidence based
            on an allegedly suggestive show-up identification;
        (3) His trial counsel provided ineffective assistance;
        (4) The State knowingly and deliberately included falsehoods and/or acted in
            reckless disregard for the truth; and
        (5) The circuit court showed personal bias and prejudice toward defendant. Id.
            at 1.

1The appointed counsel had already filed a brief with the appellate court. Dkt. 74-1. However, at
Talley’s request the court struck the counsel’s brief and considered his pro se brief instead. Dkt. 74-3.

                                                                                                       3
  Case: 1:18-cv-05661 Document #: 84 Filed: 03/25/21 Page 4 of 11 PageID #:4714




On December 5, 2011, the Illinois Appellate Court affirmed the decision. Id.

   On February 7, 2012, Talley filed a Petition for Leave to Appeal to the Illinois

Supreme Court raising the following seven issues:

      (1) The state presented false testimony at trial, dkt. 1-1 at 128-31;
      (2) Petitioner was denied effective assistance of counsel, id. at 132-35;
      (3) The show-up was suggestive and the identification, both in court and out of
          court, should have been suppressed, id. at 136-38;
      (4) The police did not have probable cause to arrest and thus the show-up
          identification was tainted, id. at 139–42;
      (5) Petitioner’s Sixth Amendment Right was violated under the Confrontation
          Clause, id. at 143;
      (6) The government knowingly and deliberately included falsehoods to bolster
          a show of probable cause, to cover up a suggestive show-up, and to convict
          Petitioner, id. at 144–45; and
      (7) The police reports demonstrated that the prosecutors knew false testimony
          was given and failed to correct it. Id. at 146.

The Supreme Court of Illinois denied Talley’s Petition on March 28, 2012. Dkt. 74-4.

   On December 26, 2012, Talley retained counsel and filed a Petition for Post-

Conviction Relief raising the following claims:

      (1) Ineffective assistance of trial counsel;
      (2) Ineffective assistance of appellate counsel; and
      (3) Defendant’s right to due process was violated as a result of false testimony
          and other factors. Dkt. 1-1 at 147-64.

On June 27, 2014, the circuit court dismissed the petition. Id. at 207.

   On July 17, 2014, Talley’s counsel appealed the dismissal of the Post-Conviction

Petition, reasserting only that Defendant was denied his constitutional right to

effective assistance of counsel. Id. at 213-42. On October 15, 2015, the Illinois

Appellate Court affirmed the dismissal. Id. at 288–300.




                                                                                    4
  Case: 1:18-cv-05661 Document #: 84 Filed: 03/25/21 Page 5 of 11 PageID #:4715




   On December 12, 2015, Talley filed a pro se Petition for Leave to Appeal the

dismissal of the Post-Conviction Petition. Id. at 320-46. The Supreme Court of Illinois

denied Talley’s Petition on March 30, 2016. People v. Talley, No. 120222, 2016 Ill.

LEXIS 496 (Ill. Mar. 30, 2016).

   The Illinois courts further denied several subsequent pro se motions that raised

no new substantive issues. Dkt. 1-1 at 462, 456–64, 497, 496–98, 528–53, 554. In June

2019, Talley filed the present Amended Petition for Writ of Habeas Corpus in federal

court.

   II.        Discussion

   Talley’s federal habeas petition asserts five claims: (1) the prosecution knowingly

used false testimony at the suppression hearing and at trial; (2) his trial counsel

was ineffective; (3) his appellate counsel was ineffective; (4) his post-conviction

counsel was ineffective; and (5) the appellate court violated his due process and

equal protection rights during his successive post-conviction appeal. Dkt. 38 at 5–7.

The first claim is procedurally defaulted, the second and third claims are meritless,

and the fourth and fifth claims are non-cognizable.

         A.     Claim One Is Procedurally Defaulted

   Talley’s first claim is that the prosecution knowingly used false testimony at the

suppression hearing and at trial. The Seventh Circuit has held that a federal habeas

court will not review a claim on its merits if rejected by the state court on independent

and adequate procedural grounds. See Kaczmarek v. Rednour, 627 F.3d 586, 591-92

(7th Cir. 2010). If an Illinois appellate court held that the petitioner failed to meet a



                                                                                       5
  Case: 1:18-cv-05661 Document #: 84 Filed: 03/25/21 Page 6 of 11 PageID #:4716




state procedural requirement, that claim is procedurally defaulted in federal court.

Aliwoli v. Gilmore, 127 F.3d 632, 634 (7th Cir. 1997).

   In this case, the state appellate court rejected the first claim on appeal. Applying

Illinois Supreme Court Rule 341(h)(7), the court held that the claim was waived for

“failing to make any arguments in support thereof.” Dkt. 74-3 at 10. Thus, Claim One

is procedurally defaulted.

   Talley may overcome a finding that a claim is procedurally defaulted either by

demonstrating cause and prejudice, or by showing that this court’s failure to consider

this claim would result in a fundamental miscarriage of justice. See House v. Bell, 547

U.S. 518, 536 (2006); Smith v. McKee, 598 F.3d 374, 382 (7th Cir. 2010). In order to

satisfy the cause and prejudice standard, Talley must show that an objective external

factor “impeded [his] efforts to comply with the State’s procedural rule.” See Davila

v. Davis, 137 S.Ct. 2058, 2065 (2017) (citing Murray v. Carrier, 477 U.S. 478, 488).

Talley did not allege any external factors that caused him to fail to follow procedure,

and so, his claim does not meet the cause and prejudice standard.

   Denying this claim will also not cause a fundamental miscarriage of justice. For a

fundamental miscarriage of justice to occur, a petitioner has to prove he is actually

innocent of the crime. McDowell v. Lemke, 737 F.3d 476, 483 (7th Cir. 2013). It “is an

extremely high bar for the habeas petitioner to clear.” Id. The state proceedings make

it clear that “[e]vidence that the defendant robbed the Quiznos while armed with a

gun was overwhelming.” Talley, 2011 IL App (1st) 093352-U at *14. Talley does not




                                                                                     6
  Case: 1:18-cv-05661 Document #: 84 Filed: 03/25/21 Page 7 of 11 PageID #:4717




meet his burden of establishing actual innocence. Claim One is procedurally

defaulted.

      B.     Claim Two and Three Are Meritless

   Talley next claims that his trial counsel was ineffective for failing to ask the court

to reconsider rulings on the suppression hearings and allowing a conviction on

perjured testimony. The parties disagree on whether this claim is procedurally

defaulted. The Court need not address these arguments, however, as the claim fails

on its merits.

   The Supreme Court set forth a two-prong test to determine whether a defendant

was denied his right to effective assistance of counsel. Strickland v. Washington, 466

U.S. 668 (1984). Under this Strickland test, Talley must show that (1) the trial

“counsel’s representation fell below an objective standard of reasonableness” and (2)

he was prejudiced such that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at

688, 694. However, courts need not address both prongs of the inquiry if a defendant

makes an insufficient showing in one of the prongs. Id. at 697. Therefore, if there is

a lack of sufficient prejudice, Talley’s ineffective counsel claim fails the Strickland

test and is meritless.

   The Illinois Appellate Court found substantial evidence that Talley robbed the

Quiznos while armed. Talley, 2011 IL App (1st) 093352-U at *14. There was witness

testimony describing how Talley flashed a gun and ordered McBride to give him all

the money. Id. Additionally, this testimony was supplemented by a surveillance



                                                                                       7
   Case: 1:18-cv-05661 Document #: 84 Filed: 03/25/21 Page 8 of 11 PageID #:4718




camera that recorded the encounter. Id. Dorch also informed a nearby officer about

the robbery and location of the getaway vehicle. Id. Using this information, officers

were able to locate Talley and his vehicle within a matter of minutes. Id. Both

McBride and Dorch, having seen Talley’s face during the incident, were able to

confirm his identity as the armed robber. Id. Given the weight of this evidence, “there

is no reasonable probability that the result of the trial would have been different but

for counsel’s allegedly professional errors.” Id. Therefore, Talley cannot show that he

was prejudiced by his counsel’s alleged mistakes. His ineffective assistance claim thus

fails.

   Talley’s third claim is ineffective assistance of appellate counsel. Talley filed his

direct appeal pro se. Dkt. 74-3 at ¶ 37. The Supreme Court has held that “a defendant

who elects to represent himself cannot thereafter complain that the quality of his own

defense amounted to a denial of ‘effective assistance of counsel.’” Faretta v. California,

422 U.S. 806, 834 n.46 (1975). Therefore, Talley’s third claim is meritless because he

chose to proceed without counsel and cannot assert ineffective assistance of counsel

as a pro se litigant.

         C.   Claim Four and Five Are Non-Cognizable

   Talley’s fourth claim—ineffective assistance of post-conviction counsel—is non-

cognizable. The statute governing habeas petitions specifically bars ineffectiveness

claims for post-conviction proceedings. 28 USC § 2254(i) (“The ineffectiveness or

incompetence of counsel during Federal or State collateral post-conviction




                                                                                        8
   Case: 1:18-cv-05661 Document #: 84 Filed: 03/25/21 Page 9 of 11 PageID #:4719




proceedings shall not be a ground for relief in a proceeding arising under section

2254”). Therefore, Talley cannot raise this claim in his habeas petition.

   Talley’s fifth claim is that the appellate court violated his due process and equal

protection rights during his successive post-conviction appeal. Constitutional

challenges to the post-conviction proceedings are not claims entitled to federal habeas

relief because the allegations do not relate directly to the petitioner’s detention itself,

but rather a collateral issue. See Lawrence v. Branker, 517 F.3d 700, 717 (4th Cir.

2008); Jackson v. Duckworth, 112 F.3d 878, 880 (7th Cir. 1997) (holding that federal

habeas corpus claims cannot remedy delays in state post-conviction proceedings).

Talley’s claim is a collateral attack on the court proceedings, not a direct

constitutional attack on his detention. Therefore, this claim is also non-cognizable.

   Nevertheless, the Court will address the arguments Talley raises in support of his

fifth claim. Talley advances three allegations: (1) the appellate court denied him the

right to proceed pro se; (2) it failed to provide him with a copy of the transcript and

record; and (3) there was an undue delay in proceedings.

   First, Talley claims that the appellate court, on his successive post-conviction

appeal, denied him the right to proceed pro se. Talley wanted to substitute the post-

conviction petition that his former counsel wrote with one he drafted himself. The

court denied Talley’s request because it had already made a decision on the counsel’s

petition at this point. Dkt. 1-1 at 207. Illinois law states, “only one petition may be

filed by a petitioner” for post-conviction relief, unless given leave by the court. 725




                                                                                         9
  Case: 1:18-cv-05661 Document #: 84 Filed: 03/25/21 Page 10 of 11 PageID #:4720




ILCS 5/122-1(f). Because Talley did not demonstrate cause for leave, his due process

rights were not violated by the court’s denial of his successive petition.

   Second, Talley claims the court failed to provide him with a copy of the state court

record. However, Talley filed a reply brief that contains citations to the record. Dkt.

79. Thus, the Court finds he was not denied access to the state court record.

   And third, Talley claims there were undue delays in his proceedings that resulted

in a violation of his due process rights. Talley supports this assertion using the Tenth

Circuit’s holding in Harris v. Champion, 938 F.2d 1062 (10th Cir. 1991). This case

addressed circumstances when an extreme delay in court proceedings impairs a

petitioner’s ability to raise their claims. However, it addressed these delays

specifically within the context of whether the requirement to exhaust state remedies

violated a petitioner’s due process rights. This case is not applicable as any delay here

is not related to the exhaustion requirement.

      D.     A Certificate of Appealability Will Not Issue

   When a district court enters a judgement on a habeas petition, it must also deny

or grant a certificate of appealability. 28 U.S.C. §2253(c). Such a certificate will only

be issued if the applicant has made a “substantial showing of denial of constitutional

right.” Id. Or, as the Supreme Court state: “Where a district court has rejected the

constitutional claims on the merits…[t]he petitioner must demonstrate the

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong." Slack v. McDaniel, 529 U.S. 473, 484 (2000). In this case,

based on the weight of the evidence, the procedural default, and the non-cognizable



                                                                                      10
  Case: 1:18-cv-05661 Document #: 84 Filed: 03/25/21 Page 11 of 11 PageID #:4721




claims, a reasonable jurist would not find the assessment of the claims debatable or

wrong. Therefore, a certificate of appealability will not issue.

   III.   Conclusion

   For the stated reasons, Talley’s Petition for a Writ of Habeas Corpus [38] is denied,

and a certificate of appealability will not issue. Talley’s emergency motion [81] is

denied as moot in light of this Order.


                                              E N T E R:


 Dated: March 25, 2021

                                              MARY M. ROWLAND
                                              United States District Judge




                                                                                     11
